NO. 12-13-00143-CR

                             IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

KARL LYNDA SHACKELFORD,                                     §       APPEAL FROM THE
APPELLAN

V.                                                         §        MUNICIPAL COURT

THE CITY OF TYLER,
APPELLEE                                                   §        CITY OF TYLER, TEXAS

                                           MEMORANDUM OPINION
                                               PER CURIAM
         On May 1, 2013, Appellant Karl Lynda Shackelford filed a notice of appeal evidencing his
intent to appeal a judgment from the municipal court of the City of Tyler. On that same date, this
court notified Shackelford, pursuant to Rule of Appellate Procedure 37.1, that the notice of appeal
does not show the jurisdiction of this court. The notice referred Shackelford to Article 45.042(a) of
the Texas Code of Criminal Procedure, which requires that appeals from municipal court be heard by
the county court. Shackelford was further notified that the appeal would be dismissed unless, on or
before May 13, 2013, the information was amended to show the jurisdiction of this court.
         Shackelford responded to the May 1, 2013 notice, but failed to show the jurisdiction of this
court. Accordingly, this appeal is dismissed for want of jurisdiction. See TEX. R. APP. P. 44.3.
Opinion delivered May 15, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                                (DO NOT PUBLISH)
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                             MAY 15, 2013


                                         NO. 12-13-00143-CR


                                KARL LYNDA SHACKELFORD,
                                        Appellant
                                           V.
                                   THE CITY OF TYLER,
                                         Appellee

                                Appeal from the Municipal Court of
                           the City of Tyler, Texas. (Tr.Ct.No. 13-06338)

                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this court is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.